Title: To Thomas Jefferson from John Rice Jones, 27 July 1808
From: Jones, John Rice
To: Jefferson, Thomas


                  
                     Sir/ 
                     Vincennes 27th July 1808.
                  
                  Although sensible of the Impropriety of a private Citizen’s addressing you, in an official Capacity, on any Affairs but those of a public nature, yet I cannot but flatter myself, that you will pardon the liberty I now take in doing so, on an occasion, which although trivial in itself, is to me of some Importance.
                  on my Return from attending the general Court of Louisiana, I was informed that a petition drawn up by the Governor of this Territory, had during my Absence been in Circulation thro’ the County of Knox praying you to remove me from office as a member of the legislative Council—Having procured a Copy of it from a friend, I informed the Governor thereof, and that I would be prepared to make a Defence, at the same time wishing to know whether the petition had been forwarded to you, and if not when it would be—This request, altho’ in my opinion reasonable and just he refused to gratify me in.
                  Two Days afterwards I was informed, that the petition as signed, had since the receipt of my Communication to the Governor, been materially altered so that I am at a loss how to answer Charges proferred in such a dark and insidious manner, and studiously kept a secret from me.
                  would you be pleased, sir, to cause a Copy of the Charges to be delivered me, or to order an Investigation to be made into the Truth of them, I doubt not being able, in either Case, to justify my Conduct to your Satisfaction, and to prove the unfair means that were made use of to obtain signatures to the petition.
                  I cannot for a moment think that you will condemn me unheard, notwithstanding the Governor’s friends wish us to believe, that his Influence is so powerful at the seat of Government that his Breath can either save or destroy.
                  An Investigation, (which for the Sake of Justice, will I hope, be made before perfect strangers either to the Governor or myself) is what I wish and earnestly pray for. 
                  I have the honor to be, with the most profound Respect, Sir, your most obedient humble Servant
                  
                     Jno Rice Jones 
                     
                  
               